 



IMAX CORPORATION
EXHIBIT 10.26
THIS THIRD AMENDMENT TO THE LOAN AGREEMENT is made as of and with effect the
30th day of September, 2007.
BETWEEN:
IMAX CORPORATION
(“Borrower”)
- and -
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)
(formerly, CONGRESS FINANCIAL CORPORATION (CANADA))
(“Lender”)
WHEREAS Borrower and Lender entered into a loan agreement dated February 6, 2004
as amended by a first amendment to the loan agreement made as of June 30, 2005
and a second amendment to the loan agreement made of as and with effect from the
16th day of May, 2006 (collectively, the “Loan Agreement”), pursuant to which
certain credit facilities were established in favour of the Borrower;
AND WHEREAS the parties hereto wish to amend section 9.13 of the Loan Agreement;
NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the covenants
and agreements contained herein and for other good and valuable consideration,
the parties hereto agree to amend the Loan Agreement as provided herein:

1.   General       In this Third Amendment to the Loan Agreement, unless
otherwise defined or the context otherwise requires, all capitalized terms shall
have the respective meanings specified in the Loan Agreement.   2.   To be Read
with Loan Agreement       Unless the context of this Third Amendment to the Loan
Agreement otherwise requires, the Loan Agreement and this Third Amendment to the
Loan Agreement shall be read together and shall have effect as if the provisions
of the loan Agreement and this Third Amendment to the loan Agreement were
contained in one agreement. The term “Agreement” when used in the Loan Agreement
means the Loan Agreement as amended by this Third Amendment to the Loan
Agreement, together with all amendments, supplements, restatements and
replacements thereto or therefore from time to time.   3.   No Novations      
Nothing in this Third Amendment to the Loan Agreement, nor in the Loan Agreement
when read together with this Third Amendment to the Loan Agreement, shall
constitute a novation, payment, re-advance or reduction or termination in
respect of any Obligations of Borrower.



--------------------------------------------------------------------------------



 



- 2 -

4.   Amendment to the Loan Agreement       Section 9.13 of the Loan Agreement
(EBITDA), is hereby amended by adding “or, in the case of the four fiscal
quarters ending on September 30, 2007 only, not less than $17,000,000, and in
the case of the subsequent four fiscal quarters ending on December 31, 2007
only, not less than $15,000,000” after “$20,000,000” in the first sentence of
Section 9.13.   5.   Representations and Warranties       In order to induce
Lender to enter into this Third Amendment to the Loan Agreement, Borrower
represents and warrants to Lender the following, which representations and
warranties shall survive the execution and delivery hereof:

  (a)   all necessary action, corporate or otherwise, has been taken to
authorize the execution, delivery and performance of this Third Amendment to the
Loan Agreement by Borrower;     (b)   the Borrower has duly executed and
delivered this Third Amendment to the Loan Agreement;     (c)   this Third
Amendment to the Loan Agreement is a legal, valid and binding obligation of
Borrower, enforceable against it by Lender in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization and other laws of general
application limited the enforcement of creditor’s rights generally and the fact
that the courts may deny the granting or enforcement of equitable remedies;    
(d)   the representations and warranties set forth in Section 8 of the Loan
Agreement, as amended by this Third Amendment to the Loan Agreement, continue to
be true and correct as of the date hereof; and     (e)   no Event of Default, or
event which, with the passage of time or giving of notice or both, would
constitute an Event of Default, exists.

6.   Amendment Fee       The Borrower shall pay to the Lender a one-time
amendment fee in the amount of CDN $20,000, which shall be fully earned as of
and payable upon the execution of this Third Amendment to the Loan Agreement.  
7.   Expenses       Borrower shall pay to the Lender on demand all reasonable
fees and expenses, including, without limitation, legal fees, incurred by Lender
in connection with the preparation, negotiation, completion, execution, delivery
and review of this Third Amendment to the Loan Agreement and all other
documents, registrations and instruments arising therefrom and/or executed in
connection therewith.



--------------------------------------------------------------------------------



 



- 3 -

8.   Conditions Precedent       This Third Amendment to the Loan Agreement shall
not be effective until each of the following conditions has been satisfied, or
has been waived in writing (in whole or in part) by Lender in its sole
discretion. The execution of this Third Amendment to the Loan Agreement by
Lender shall constitute evidence of the satisfaction and/or waiver of each of
the following conditions by Lender:

  (a)   Lender has received, in form and substance satisfactory to Lender, an
original copy of this Third Amendment to the Loan Agreement duly executed and
delivered by Borrower.

9.   Continuance of the Loan Agreement and Security       The Loan Agreement, as
changed, altered, amended or modified by this Third Amendment to the Loan
Agreement, shall be and continue in full force and effect and is hereby
confirmed and the rights and obligations of all parties thereunder shall not be
affected or prejudiced in any manner except as specifically provided for herein.
It is agreed and confirmed that after giving effect to this Third Amendment to
the Loan Agreement, all security delivered by Borrower and/or any Obligor
secures the payment of all of the Obligations including, without limitation, the
obligations arising under the Loan Agreement, as amended by the terms of this
Third Amendment to the Loan Agreement.   10.   Counterparts & Facsimile      
This Third Amendment to the Loan Agreement may be executed in any number of
counterparts, by original or facsimile signature, each of which shall be deemed
an original and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.   11.   Governing Law       The
validity, interpretation and enforcement of this Third Amendment to the Loan
Agreement and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
laws of the Province of Ontario and the federal laws of Canada therein.



--------------------------------------------------------------------------------



 



- 4 -



IN WITNESS WHEREOF the parties hereto have executed this Third Amendment to the
Loan agreement as of and with effect from the day and year first above written.

                  LENDER   BORROWER
 
                WACHOVIA CAPITAL FINANCE   IMAX CORPORATION CORPORATION (CANADA)
           
 
               
By:
  “Niall Hamilton”   By:   “G. Mary Ruby”   “Brian Bonnick”              
 
               
Title:
  Senior Vice President   Title:   Sr. Vice President   Exec. Vice President    
         
 
          Legal Affairs   Technology              
 
                Address:   Address: 141 Adelaide Street West, Suite 1500   110
East 59th Street Toronto, Ontario M5H 3L5   New York, New York 10022 Fax:
(416) 364-6060   Fax: (212) 371-7584

Each of IMAX U.S.A. Inc., IMAX II U.S.A. Inc. and 1329507 Ontario Inc.
(collectively, the “Guarantors” and each a “Guarantor”) hereby acknowledges,
consents and confirms as follows:

  (a)   it has reviewed and understands the terms of this Third Amendment to the
Loan Agreement and consents to the amendment of the Loan Agreement as
contemplated herein;     (b)   its liability under the guarantee to which it is
a party dated February 6, 2004 (each hereinafter referred to as a “Guarantee”),
is affected by this Third Amendment to the Loan Agreement;     (c)   the
“Guaranteed Obligations” (as respectively defined in each Guarantee, as
applicable) shall extend to and include all of the obligations of the Borrower
under the Loan Agreement as amended by this Third Amendment to the Loan
Agreement;     (d)   each of the Guarantees shall continue in full force and
effect, enforceable against each of the Guarantors, as applicable, in accordance
with its terms; and     (e)   each of the security documents or instruments
creating a security interest, assignment, hypothec, lien, pledge or other charge
granted by the Guarantors to Lender together with all amendments, supplements,
restatements or replacements thereto or therefore from time to time remains in
full force and effect as at the date hereof, in respect of each of the
Guarantor’s obligations under the Loan Agreement, as amended by this Third
Amendment to the Loan Agreement.



--------------------------------------------------------------------------------



 



- 5 -



DATED as of and with effect from 30th day of September, 2007.

                      IMAX U.S.A. INC.   IMAX II U.S.A. INC.
 
                   
By:
  “Edward MacNeil”   “G. Mary Ruby”   Per:   “Edward MacNeil”   “G. Mary Ruby”  
           
 
                   
Name:
  Edward MacNeil   G. Mary Ruby   Name:   Edward MacNeil   G. Mary Ruby        
     
 
                   
Title:
  Vice President   Secretary   Title:   Vice President   Secretary              
 
                    1329507 ONTARIO INC.            
 
                   
By:
  “Edward MacNeil”   “G. Mary Ruby”                              
 
                   
Name:
  Edward MacNeil   G. Mary Ruby                              
 
                   
Title:
  Vice President   Secretary                              

 